Citation Nr: 1703080	
Decision Date: 02/02/17    Archive Date: 02/15/17

DOCKET NO.  12-23 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to an initial disability rating in excess of 10 percent for peripheral neuropathy of the right lower extremity.

2. Entitlement to an initial disability rating in excess of 10 percent for peripheral neuropathy of the left lower extremity.

3. Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1960 to August 1962 in the Army, and from January 30, 1991, to March 1, 1991, with the Air Force.  He has additional service with the Air National Guard from March 1968 to January 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction over the appeal has since been assumed by the RO in Nashville, Tennessee.  

As a matter of background, this appeal previously came before the Board in May 2015, at which time it issued a remand so that the Veteran could be afforded a hearing before a Veterans Law Judge, per his request.  In June 2015, the Veteran testified before the undersigned Veterans Law Judge at a hearing held at the RO in Nashville.  A transcript of that hearing has been prepared and is associated with the electronic claims file.  

On May 29, 2015, in between the Board's prior remand and his hearing, the Veteran submitted a new claim, requesting increased disability ratings for diabetes mellitus, type II, residuals of prostate cancer, degenerative disc disease, and entitlement to TDIU.  He also reiterated his desire for an increased rating for his bilateral lower extremity peripheral neuropathy, which is the subject of this appeal.  All of those issues were adjudicated in an October 2015 rating decision.  In a September 2016 Notice of Disagreement, the Veteran expressed his desire to appeal the denial of increased ratings for bilateral peripheral neuropathy of the lower extremities, degenerative disc disease, and denial of TDIU.  He did not appeal the denial of increased ratings for diabetes mellitus or prostate cancer residuals.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of a claim for higher ratings when such a claim is raised by the record or asserted by the Veteran.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  

In light of the above, the Board concludes that the Veteran's claim for TDIU is part and parcel of the issues of entitlement to increased disability ratings for left and right lower extremity peripheral neuropathy.  As such the title page has been amended to include the issue of entitlement to TDIU.

The Board observes that the September 2016 Notice of Disagreement also included an appeal of the disability rating for degenerative disc disease.  The Court has held that the filing of a Notice of Disagreement without a subsequent issuance of a Statement of the Case by the RO requires a remand by the Board. Manlicon v. West, 12 Vet. App. 238 (1999).  However, subsequent correspondence by the RO clearly indicates that it is presently aware of the Notice of Disagreement and working on adjudicating that appeal.   (See VBMS, DRO Process Explanation Letter, 9/26/2016).  As such, the Board will not remand that issue at this time, as the RO is already taking the steps to issue the required Statement of the Case.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


(CONTINUED ON NEXT PAGE)

REMAND

When the evidence of record does not reflect the present state of a claimant's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2016).  When a claimant asserts that the severity of a disability has increased since the most recent VA examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (Apr. 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  

The Veteran's most recent VA examinations pertaining to his bilateral lower extremity peripheral neuropathy were conducted in December 2008 and November 2009.  At his June 2015 hearing, he testified that his symptoms had worsened in recent years.  For example, he testified as to additional swelling, decreasing leg strength, and additional pain.  He also testified as to the recent development of hammertoe, which he believes is directly the result of his peripheral neuropathy.  Additional private medical evidence also indicates that the Veteran's peripheral neuropathy may have worsened.  

In light of the above, a new VA examination should be scheduled.  

In doing so, the Board observes that the Veteran was scheduled for a VA examination in August 2015, for which he failed to appear.  Just shortly after the notice letter was sent, the Veteran informed VA of a change of address.  It thus appears plausible that, as claimed, he never received the notice of examination.  Therefore, the Board will remand the claims for a new VA examination at this time.  In doing so, it reminds the Veteran that the duty to assist is not a one-way street and any failure to appear for the newly scheduled examination may result in adjudication based on the evidence available.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

Finally, because the increased disability rating claims may have a direct impact on the pending TDIU claim, that issue is also remanded as inextricably intertwined with the rating claims.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should take steps to confirm the Veteran's present mailing address and nearest VA medical care facility.  

2. Contact the Veteran and request that he provide the names and addresses of any private medical providers who may have evidence regarding the current severity of his peripheral neuropathy.  Thereafter, the AOJ should take all reasonable steps necessary to obtain any outstanding private records identified by the Veteran. 

The AOJ should also obtain and associate with the claims file any outstanding VA treatment records.  

3. Thereafter, schedule the Veteran for a VA examination in connection with his increased disability claim for bilateral lower extremity peripheral neuropathy.  The complete claims file, including a copy of this remand, should be made available to the examiner selected to conduct the examination.  

The examiner should conduct an examination of the Veteran, to include taking a medical and employment history from the Veteran.  The examiner should then provide a complete description of all of the signs and symptoms of the Veteran's bilateral peripheral neuropathy, to include whether the Veteran suffers from neuralgia, neuritis, incomplete paralysis, or complete paralysis.  If the examiner finds incomplete paralysis, a complete description of the symptoms must be provided in addition to any opinion as to the severity of that incomplete paralysis.  

The examiner should specifically address whether the Veteran has hammer toe that is more likely than not related to his peripheral neuropathy.  

The examiner should also provide a description of how the Veteran's peripheral neuropathy impacts his ability to obtain and maintain gainful employment.

A complete rationale should be provided for any opinions rendered and should include citation to evidence in the record, known medical principles, and medical treatise evidence.    

4. Thereafter, readjudicate the claims on appeal in light of the evidence of record.  If any benefit sought should remain denied, or is not granted in full, issue the Veteran and his representative a supplemental statement of the case and afford adequate time to respond before returning the matter to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




